Case 9:20-cv-82132-DMM Document 1-6 Entered on FLSD Docket 11/20/2020 Page 1 of 8


                                                                 Exhibit B
Case 9:20-cv-82132-DMM Document 1-6 Entered on FLSD Docket 11/20/2020 Page 2 of 8
Case 9:20-cv-82132-DMM Document 1-6 Entered on FLSD Docket 11/20/2020 Page 3 of 8
Case 9:20-cv-82132-DMM Document 1-6 Entered on FLSD Docket 11/20/2020 Page 4 of 8
Case 9:20-cv-82132-DMM Document 1-6 Entered on FLSD Docket 11/20/2020 Page 5 of 8
Case 9:20-cv-82132-DMM Document 1-6 Entered on FLSD Docket 11/20/2020 Page 6 of 8
Case 9:20-cv-82132-DMM Document 1-6 Entered on FLSD Docket 11/20/2020 Page 7 of 8
Case 9:20-cv-82132-DMM Document 1-6 Entered on FLSD Docket 11/20/2020 Page 8 of 8
